Citation Nr: 9915892	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for a right ear 
hearing loss.

2.  Entitlement to service connection for nerve damage to the 
ears.

3.  Entitlement to service connection for residuals of a 
fracture of the facial area.

4.  Entitlement to service connection for residuals of a 
right cheek bone injury.

5.  Entitlement to service connection for headaches, separate 
and apart from a sinus disorder.

6.  Entitlement to service connection for right eye 
disability.

7.  Entitlement to service connection for left hand 
disability.

8.  Entitlement to service connection for low back 
disability.

9.  Entitlement to an increased (compensable) evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
February 1973, OCS (Officer Candidate School) from February 
6, 1981 to May 28, 1981, and active service from May 1981 to 
December 1983.  He also had membership status in the reserves 
in 1969, in the 1970's after his active service in 1973, and 
from 1986 to his discharge from the Army National Guard and 
as a Reserve in the Army, effective in July 1992.  He has no 
awards or decoration specific to the Republic of South 
Vietnam, or combat.  His awards and decorations include 
"Persian Gulf Deployment Ribbon" and the veteran, in 
hearing testimony in January 1993 reported that he was in the 
Persian Gulf about 1982, Transcript (T.) p. 8.  It has not 
been alleged or otherwise shown that the veteran served in 
Southwest Asia after August 1, 1990, in the Persian Gulf War.  
His reserve duty records show 12 days of active duty for the 
period from December 11, 1989 to December 10, 1990, and 6 
days of active duty from December 11, 1991 to July 25, 1992.  

This case was previously before the Board and remanded for 
further development in August 1996.  The case has been 
returned to the Board for further appellate consideration.  

In the course of this appeal, by rating action in November 
1998, service connection was granted for left ear hearing 
loss, tinnitus, and chondromalacia, right and left knees.  
There is no NOD (notice of disagreement) as to the ratings 
assigned and effective dates, and these issues are not before 
the Board, inasmuch as they raise separate and distinct 
claims which have not yet been considered.  Ephraim v. Brown, 
82 F. 3rd 399 (Fed. Cir. 1996).

Following the November 1998 rating action and supplemental 
statement of the case (SSOC), the veteran, in a statement 
dated in January 1999, reported that he wished to continue 
his appeal on the issue of right ear hearing loss, right eye 
disability, headaches, left hand disability, low back 
disorder, and fracture of the right facial area and right 
bone injury.  His representative, in a written statement 
dated in March 1999, listed 8 issues on appeal, noting that 
issues 7 and 8 (nerve damage to the ear, and compensable 
rating for sinusitis, respectively) were included as the 
veteran did not explicitly drop them from appeal.  The Board 
concurs, and finds the issues as shown above.  38 C.F.R. 
§ 20.204 (1998).  

The veteran, in his January 1992 application for disability 
benefits, reported that he experienced damage to the right 
eye from shrapnel shattering his eyeglasses while on active 
duty.  It was pointed out in the August 1996 remand that he 
had claimed glass in the right eye in 1972, that service 
medical records showed glass removed from the left eye in 
February 1972, and that if he did experience right eye 
disability in service he should provide additional 
information.  In a statement dated in August 1997, the 
veteran reported that he had glass in the left eye in service 
when his glasses shattered during training.  As noted above, 
in January 1999, the veteran reported that right eye 
disability was an issue.  Accordingly, the Board finds that 
the issue is as stated by the veteran in January 1992 and 
1999.

The veteran, per the August 1996 remand, was offered an 
opportunity to explain whether his claim for service 
connection for headaches was for disability separate and 
apart from his sinus disorder.  In a statement received 
November 20, 1996, the veteran reported that the "headaches 
in question were primarily caused by the sinusitis 
condition."  His statement was not a definitive answer to 
the question, and in January 1999 he reported that he wished 
his appeal to continue for headaches.  He did not mention of 
his sinus disorder in this context.  The Board will therefore 
treat the headaches as an issue separate and apart from any 
headaches he experiences related to his service-connected 
sinusitis.  

The issue of entitlement to a compensable evaluation for 
sinusitis is the subject of a remand contained herein.


FINDINGS OF FACT

1.  The last final decision for entitlement to service 
connection for bilateral hearing loss was the August 1985 
rating action; a timely appeal was not filed and this rating 
action became final.

2.  The evidence submitted since the  determination consists 
essentially of audiology reports that are essentially within 
the limits of normal for the right ear.

3.  Probative medical evidence has not been introduced 
showing right ear hearing loss for VA compensation benefit 
purposes causally related to service.

4.  There is no competent medical evidence of nerve damage to 
the ears, other than sensorineural hearing loss.

5.  Objective evidence of fracture of the facial area during 
active service has not been shown; there is no competent 
medical evidence of residuals of a fracture of the facial 
area.

6.  Objective evidence of injury to the right cheekbone 
during active service has not been shown; there is no 
competent medical evidence of residuals of right cheekbone 
injury.

7.  There is no competent medical evidence of disability due 
to headaches, separate and apart from the service-connected 
sinus disorder.

8.  Objective evidence of right eye injury during active 
service has not been shown; there is no competent medical 
evidence of residuals of right eye injury.

9.  Objective evidence of left-hand injury during active 
service has not been shown; there is no competent medical 
evidence of residuals of left-hand injury related to service.

10.  There is no competent medical evidence of low back 
disability related to active military service.  


CONCLUSIONS OF LAW

1.  The June 1985 decision is final as to entitlement to 
service connection for right ear hearing loss and, as the 
evidence submitted since that determination is not new and 
material, the claim of entitlement to service connection for 
right ear hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(b), 3.156 
(1998).

2.  The appellant's claim for service connection for nerve 
damage to the ears is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

3.  The appellant's claim for service connection for 
residuals of a fracture of the facial area is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

4.  The appellant's claim for service connection for right 
cheek bone injury is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

5.  The appellant's claim for service connection for 
headaches, separate and apart from a sinus disorder, is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).

6.  The appellant's claim for service connection for right 
eye disability is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

7.  The appellant's claim for service connection for left 
hand disability is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

8.  The appellant's claim for service connection for low back 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the ambiguous nature of some of the service connection 
claims on appeal, and the expanse of evidence that often 
contains material germane to all issues, the Board will 
present the evidence, chronologically, in one body, to 
preserve continuity and for ease of review.  Pertinent 
elements of evidence will then be discussed with review and 
analysis of each issue.

In the course of this appeal the veteran was requested to 
provide information concerning medical treatment.  In August 
1997 he stated that as for medical records associated with 
his status as a police man, the only records sent were for 
treatment in 1976 for ammonia gas exposure.  He made no 
reference to physical examination for employment.  Other 
documents reference 3 automobile accidents, and a reported 
1988 gunshot wound to the left hand.  The duty to assist is 
not a one-way street.  The veteran cannot passively wait when 
he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
406 (1991).  Therefore, the Board is satisfied that the 
record has been developed to the extent feasible as to the 
issues addressed on the merits herein.

Factual Background

Service medical records from the veteran's first period of 
active military service show that on examination for 
enlistment in December 1968, vision was 20/50 in the right 
eye, corrected to 20/30.  He wore glasses, was found to have 
defective vision, and his profile for vision was E-2.  
Audiometric testing showed threshold levels of 5 decibels at 
all tested frequencies, from 500 to 4,000 hertz.  Scars were 
noted on his left cheek, abdomen, and right thigh.  In the 
physician's summary, broken fingers were noted.

Audiometric testing, in 1971, showed elevated threshold 
levels in the right ear, none above 30 decibels (6,000 
hertz), and his hearing was pronounced normal in both ears.  
February 16, 1972, the veteran was treated for glass in his 
left eye, when his watch came off while running, striking his 
glasses and breaking the left lens.  Examination showed 2 
pieces of glass inside the eyelid, which were removed.  
Ophthalmology evaluation in February 1972 noted that the 
veteran felt a little foreign body sensation.  The impression 
was corneal abrasion in the OS (left eye).  

In June 1972 he underwent evaluation of his eyes.  Vision in 
the right eye was 20/30, with glasses.  He complained of 
right eye burning all the time, after getting soap in his eye 
three days before.  The soap was rinsed out with water but 
the burning continued.  Examination was negative, and the 
impression was sensitivity to soap.  Examination for release 
from service in February 1973 showed right eye vision to be 
20/70, correctable to 20/40.  Audiometric testing showed no 
threshold level above 25 decibels (500 hertz) in the right 
ear.  A 1/2 inch scar on the left wrist, in addition to the a 
scar on the upper lip, was noted.  On the veteran's 
contemporaneously prepared Report of Medical History, he 
denied eye trouble, frequent or severe headaches, head 
injury, and recurrent back pain.  The veteran noted glass in 
the left eye, and checked that he had decreased hearing loss.  
In the physician's summary decreased hearing was noted, along 
with injured left eye one year before.  

The veteran's service medical records, including separation 
examination, were absent any reference to nerve damage to the 
ears, facial fracture or injury, headaches, low back injury 
or complaints, or left hand injury or complaints.  His 
records show that he was a combat engineer.

The veteran, in his original application for disability 
benefits, in December 1979, reported glass in the right eye, 
with no other reference to any issue on appeal.  

The veteran filed a claim for high frequency hearing loss in 
September 1984.  Service medical records received in May 
1985, covered a period from 1980 to 1983.  Examination in 
October 1980 showed no pertinent abnormality, and no scars.  
In October 1980, uncorrected vision in the right eye was 
20/60, correctable to 20/20.  An audiogram in October 1980, 
for the right ear, showed no threshold over 5 decibels, at 
tested frequencies (500 to 4,000 hertz).  It was noted that 
he had fracture of the right 4th and 5th fingers, as a 
teenager.  Routine eye examination in February 1981 showed 
refractive error, and elevated intraoptic pressure.  Visual 
field examination to rule out glaucoma was requested.  Visual 
field evaluation in May 1981, did not show any right eye 
problem.  A dermatology note in August  1981 shows that 
verruca vulgaris was removed from the left hand.  Annual 
audiogram monitoring, in September 1981, for the right ear, 
showed a threshold level of 40 decibels at 6,000 hertz, no 
other level over 10 decibels at the rest of the tested 
frequencies.  In June 1981 the veteran was issued ear plugs.  
A pure tone audiogram in February 1982 showed hearing in the 
right ear to be within the limits of normal.  The veteran was 
provided ophthalmology evaluation in July 1983 in regard to 
his color blindness.  No other pertinent abnormality was 
found.  The veteran, in a form completed in September 1983, 
noted no back pain or aches, and that he had hearing loss.  
He denied balance problems, ringing the ears, vision change, 
earaches, and running ears.  Discharge examination in 
September 1983, noted scar on the left wrist, 3/8ths of an 
inch.  Scars on the right upper thigh and left cheek were 
also noted.  Audiogram evaluation showed no threshold level 
over 25 decibels (6,000 hertz) in the right ear.  Visual 
acuity was 20/70 right eye, correctable to 20/20.

A rating action in June 1985 denied service connection for 
bilateral hearing loss, on the basis that it was not found on 
last examination.

The veteran's current application for disability benefits was 
filed in January 1992.  Service connection for sinusitis was 
granted by rating action in August 1992.

Received in January 1993 was a copy of an audiometric 
evaluation of the veteran in August 1983.  The findings for 
the right ear were essentially the same as on separation 
examination in September 1983.  

In hearing testimony in January 1993, the veteran, in 
discussing his sinusitis, reported really bad headaches and 
continuing sinus infections, as well as surgery.  He stated 
that he was currently on antibiotics, and had 3 to5 sinus 
attacks a year.  He would be on antibiotics any where from 5 
to 15 days.  He indicated that his hearing loss was due to 
his exposure to gunfire and explosions in the Marines, and 
being a gunnery officer in the Navy, T. pp. 1, 2 and 4.  

Physical examination at a service medical facility in January 
1994, found no abnormality of the face, right eye, left hand, 
or low back.  On the veteran's contemporaneously prepared 
Report of Medical History, he denied having or having had 
head injury, recurrent back pain, eye trouble, and frequent 
or severe headaches.  Audiology evaluation at a service 
medical facility in February 1994, noted documented bilateral 
HFSNHL ( high frequency sensorineural hearing loss) since 
1981, with no vertigo.  It was noted that the veteran was on 
Ceclor for sinus infection.  Examination revealed tympanic 
membrane within normal limits.  Reception threshold limits 
for the right ear were 20 decibels or below from 500 to 4,000 
hertz, with 45 decibels at 6,000 hertz.  Speech 
discrimination was 92 percent in the right ear.  The 
assessment was stable bilateral HFSNHL.  

In November 1996, per the remand request, the veteran was 
invited to provide the VA with additional information 
concerning his multiple claims, to include specific 
information concerning his headaches, nerve damage to his 
ears, and left hand.  His response, later in November 1996, 
noted that his headaches were primarily caused by his sinus 
condition.  He reported sinus infections 5or 6 times a year, 
and that recent audiology evaluation had shown hearing loss.  
He reported that the wound to the left hand was incurred in 
July 1988, caused by a .223 round ricocheting back, causing a 
1/2 inch cut on the inside of the wrist, and a 2 inch 
laceration on the outside when he jerked his hand back 
against a piece of concrete.  He stated that this was not an 
active service injury and was not the cause of any pain in 
the hand.  "It is caused by arthritis only.  In my 
opinion."  

Associated with his statement in November 1996, was a copy of 
a new patient evaluation, dated October 9, 1992, in which it 
was recorded that in the past year the veteran had noted some 
left elbow and left wrist area complaints, with 2 isolated 
episodes where he felt such extreme pain in the left wrist 
area that he would drop the object in his left hand.  There 
have been some mild lower back pain complaints in the past 4 
or 5 years but no radiation or interference with work-related 
duties.  An episode of conjunctivitis in 1991 was noted.  He 
denied uveitis, photophobia, headache, serositis, and 
photosensitivity.  It was recorded that his past history was 
"notable for multiple traumas in the war with fractures of 
various fingers."  He also had repetitive sinus infections 
and radiographic evidence of prior sinus fracture, and sinus-
related surgery.  It was noted that he was a police officer.  
Physical examination showed no abnormality of the low back

Associated with the above documents was a report dated August 
23, (year obliterated), noting that the veteran was 45 years 
old (records show he was born in January 1950), and continued 
with knee complaints.  Axial skeletal exam showed no lower 
back pain on palpation.  Appendicular skeletal exam of the 
upper extremity was unremarkable except for finger fracture 
deformity.  

Received in January 1997 were copies of records of private 
treatment in January 1994 for complaints of sinus congestion.  
Diagnostic imaging of the paranasal sinuses resulted in an 
impression of acute bilateral maxillary sinusitis, and 
mucosal thickening in the right ethmoid air cells.  He was 
given a prescription for infection, and was to be off work 
for 2 days.

The veteran, in a statement dated in August 1997, reported 
that his left eye had glass in it when his glasses shattered 
during training in service.  In regard to medical records 
associated with his employment as a policeman, the only 
record sent was his treatment in 1976 for ammonia gas 
exposure.  Any treatment other than for his sinuses was with 
military or VA doctors.  

In February 1998 the veteran submitted copies of service 
medical records, variously dated from 1980 to1996, that were 
in his possession.  They were duplicates of records already 
in file, or subsequently submitted and reported elsewhere.

When examined by the VA in April 1998, for complaints of 
decreased hearing since the early 1970's, the veteran denied 
vertigo.  He noted sinus surgery 6 years before, with 
complaints as this time.  Physical examination showed a small 
septal spur on the right, no other abnormal finding.  Audio 
examination, also in April noted that claims file military 
records showed normal sensitivity in the right ear through 4 
thousand hertz, and mild loss at 6 thousand hertz., dated in 
January 1994.  The veteran reported that both ears were a 
problems and that he had ear infections related to sinus 
infections.  There was a list of hazardous noise exposure, 
military and civilian, noting no hearing protection except 
between 1980 and 1983.  Pure tone test results for the right 
ear showed no threshold level above 25 decibels, at 4 
thousand hertz, with the rest of the tested frequencies 20 
decibels or less.  CNC speech recognition score was 98 
percent in the right ear.  The pertinent diagnosis was normal 
sensitivity through 4 thousand hertz, and normal middle ear 
function.

Also in April 1998 the veteran was examined in regard to his 
knee joint complaints.  

Received in December 1998 were copies of records of private 
medical treatment.  Medical records dated in July 1996, these 
show that the veteran hand his left hand on a car when it was 
struck by lightening.  Some numbness in the left hand was 
noted.  A July 1996 medical document associated with allergy 
testing for the veteran, noted sinusitis surgery, that he had 
been in 3 traffic accidents since 1965, and his military 
service injuries included the knees, facial injuries, and 
being shot in the left hand.  A private clinic record dated 
July 12, 1996 noted that the veteran had some decreased ROM 
(rang of motion) in the right wrist and some back pain.  He 
reported suffering knee and facial injuries, and injury to 
the left hand, while in Vietnam.  A clinic record dated in 
August 1996 noted that PFT (pulmonary function tests) 
revealed COPD (chronic obstructive pulmonary disease).  In 
September it was recorded that he had allergic sinusitis, as 
well as COPD.

Received in December 1998, was a copy of a medical record, 
dated in July 1992, associated with the veteran's evaluation 
for possible Lyme disease.  It was recorded that he 
complained of joint pain, headache that would come and go, 
and neck pain.  A doctor 2 weeks before treated him with 
Ceclor for sinus congestion.  He had no severe headache at 
present.  He complained of pain in the MCP 
(metacarpophalangeal) joins and his wrists, shoulders, and 
elbows that would come and go.  He had no definite history of 
arthritis.  The diagnoses were exposure to ticks, and 
possible arthritis.

Received in December 1998 was material showing surgery for 
deviated nasal septum, and maxillary, frontal and ethmoid 
sinusitis, in May 1991.


New and Material Evidence, Right Ear

Regulatory Background

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a  decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

38 C.F.R. § 3.156 (1998) provides a definition of "new and 
material evidence."  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In passing the Board points out that the RO, in the November 
1992 statement of the case (SOC) informed the veteran of the 
provisions of 38 C.F.R. § 3.156(a), and that service 
connection for bilateral hearing loss had previously been 
denied and the evidence submitted to support the application 
to reopen was not new and material because it did not show 
the incurrence or aggravation in service or that the 
condition was manifest within one year after service.  A 
rating action in November 1998 granted service connection for 
hearing loss left ear.  The November 1998 supplemental 
statement of the case (SSOC) included the standard for new 
and material evidence provided in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The RO pointed out, however, that the 
objective clinical standards for decibel loss at the four 
tested frequencies, and speech recognition score for service 
connection for hearing loss had not been met, and the 
audiometric findings did not meet the criteria for a grant of 
service connection for defective hearing in the right ear.  

Recently, the Federal Circuit in Hodge overruled Colvin and 
is progeny as to the materiality element of the new-and-
material evidence test, by holding that the materiality test 
of the Court of Veterans Appeals (U. S. Court of Appeals for 
Veterans Claims, effective March 1, 1999) "may be 
inconsistent with the underlying purposes and procedure of 
the veterans' benefits award scheme."

Evidence considered at the time of the June 1985 denial of 
service connection for defective hearing.

Service medical records showed some shift in decibel 
thresholds at certain tested frequencies during both periods 
of active service.  Hearing tests in the 1980's, for the 
right ear showed, at 500, 1,000, 2,000, 3,000 and 4,000 
hertz, no reception threshold level over 25 decibels.  For VA 
service connection purposes at the time, hearing was 
considered within normal limits where the speech reception 
threshold was less than 26 decibels and the discrimination 
score was higher that 92 percent, and where the pure tone 
thresholds in the 250, 500, 1,000, 2,000, 3,000 and 4,000 
hertz range were all less that 40 decibels and at least 4 of 
the frequencies were 25 decibels or less.  M21-1, Part II, 
50.07(a) (1985).  The veteran did not meet the requirements 
for defective hearing in the right ear.

Evidence After June 1985.

The veteran filed his application to reopen a claim for 
service connection for defective hearing in January 1991.  
For the purposes of applying the laws administered by VA, 
hearing status shall not be considered service-connected when 
the thresholds for the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz are all less that 40 decibels; the thresholds 
for at least three of these frequencies are 25 decibels or 
less; and speech recognition scores using the Maryland CNC 
Test are 94 per cent or better.  38 C.F.R. § 3.385 (1991) 
(effective April 3, 1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 ( 
effective Nov. 25, 1994)

The veteran provided written and parole evidence that during 
service he was exposed to gunfire, explosions and other loud 
noises while in the military service.  

The audiology test results in file since 1985 do not show, 
for the right ear, any threshold levels 40 decibels or more, 
or three frequencies more than 25 decibels.  A service 
facility audiogram in 1994 showed a speech discrimination 
score of 92 percent, and it is not clear whether this was a 
Maryland CNC Test  score.  More noteworthy is the VA 
examination finding in April 1998 showing a CNC speech 
recognition score of 98 percent, with a single pure tone 
threshold of 25 decibels at 4,000 hertz, and the rest of the 
tested frequencies 20 decibels or less.  Whatever the 
veteran's contentions concerning noise exposure in service, 
audiology examination results for the right ear do not meet 
the criteria for defective hearing for VA compensation 
benefit purposes.

Neither the fact that the now invalidated Colvin guidelines 
for new and material evidence were provided the veteran in 
November 1998, nor the fact that the appellant has period of 
service after June 1985 can alter the ultimate determination 
in this matter.  Even if the Board found that new and 
material evidence was deemed to exist, or that de novo review 
was warranted for the period of service after June 1985, the 
fundamental fact remains that the claim still would not be 
well-grounded or, alternatively, it lacks legal merit.  As 
pointed out in the November 1998 SSOC, there are no audiology 
results that meet the regulatory requirement for a hearing 
loss disability in the right ear.  Absent demonstration of a 
current disability, the claim is not well-grounded.  If it is 
not well grounded, it may be denied on the current record 
without procedural prejudice to the claimant.  Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999).  Alternatively, the Board could follow an 
analysis that since the requirements of 38 C.F.R. § 3.385 
have not been satisfied as to a right ear hearing loss 
disability, the veteran's claim must be denied because it 
lacks legal merits.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

In passing the Board notes that the audiology study for duty 
in the reserves, in 1989, can no longer be found in the 
claims file.  However, this is not harmful to the veteran as 
it was noted in the August 1996 remand that the audiometric 
findings in the right ear in 1989 did not show hearing loss.

The Board notes that while the wording in the § 3.385 was 
changed after the veteran filed his application to reopen his 
claim for hearing loss, the changes were more for the ease of 
reading and to avoid confusion, and were not substantive.


Service Connection

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

For the limited purpose of determining whether evidence is 
new and material, its credibility must be presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  The presumption of 
credibility, however, does not include any presumption of 
competence.  see King v. Brown, 5 Vet. App. 19 (1993).

Nerve Damage to the Ears

It was pointed out in the August 1996 remand that it was not 
clear if the veteran was seeking a claim for nerve damage to 
his ears, separate and apart from any sensorineural hearing 
loss.  Per the August remand, the veteran was asked in 
September and November 1996, to specify the nature of his 
claim for nerve damage to his ears.  He did not respond to 
inquiries, and the Board will proceed on the basis that he 
is, in good faith, seeking service connection for nerve 
damage to the ears, other than sensorineural hearing loss.  
However, where the claimant fails to cooperate in the 
development of the record where his cooperation is required, 
the Board finds that VA has no further obligation under the 
duty to assist to plead again with the claimant to do that 
which he failed to due when first asked.  See Evans v. West, 
12 Vet. App. 22 (1998).  

A review of the evidence of record, from the veteran's first 
period of service to the present, does not reveal any medical 
evidence or objective assertion that the veteran has nerve 
damage to the ears, other than bilateral high frequency 
sensorineural hearing loss.  The left ear hearing loss met 
the criteria for service connection but as noted above, the 
right ear does not.  The veteran has advanced no specific 
arguments in regard to this claim, and has not submitted any 
medical evidence showing that he has nerve damage to the ears 
productive of disability.  The HFSNHL shown in this case, by 
regulation, is not a disability.  The veteran himself is not 
shown to possess the medical expertise to provide a medical 
diagnosis of a disability, or to determine the etiology of 
his various medical symptoms or their relationship to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
the absence of competent medical evidence of a current 
disability his claim is not well grounded.  


Facial Area Fracture, Right Cheek Bone Injury

The Board has combined these two issues, for obvious reasons, 
for the purpose of discussion.  The veteran was informed in 
the August 1996 remand that competent medical evidence was 
required to show current disability, and relationship to 
service, in order for the issues to be well-grounded.  He was 
informed of the opportunity to submit the evidence necessary 
for well-grounded claims.  He did not respond.  

As pointed out in the remand, the only evidentiary showing in 
regard to the facial injury issues is the veteran's claim of 
injury in service.  In a physical examination in January 
1994, he denied any head injury.  In a July 1996 medical 
document, he reported facial injuries in service, but it is 
for consideration that at the same time he also claimed his 
military service injuries included being shot in the left 
hand.  In November 1996 he stated that the left hand injury 
occurred in 1988 and was not of service origin.  In any 
event, the evidentiary assertion of injury in service is not 
sufficient even to well ground a claim.

The controlling case law makes clear that mere allegations in 
support of a claim that a disorder should be service-
connected are not sufficient; the veteran must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  See Tirpak.  Although provided opportunity, the 
veteran has not submitted any an evidence, other than his own 
allegations, and the issues of service connection for 
fracture of the facial area, and right cheek bone injury are 
not well-grounded.  

The veteran was informed that the claims were not well-
grounded without additional supporting information to 
establish the existence of a current disability and a 
relationship of that disability to service.  He did not 
submit any supporting evidence and continued the appeal with 
no possibility of any benefit flowing to him, imposing 
additional burden upon the Board.


Headaches, Separate and Apart from a Sinus Disorder.

It was pointed out in the Introduction that the veteran had 
not provided a clear explanation as to the whether he had a 
headache disorder separate and apart from his sinus disorder.  
Because the veteran did not withdraw the headache issue, the 
Board presumed that he was indeed seeking service connection 
for headaches as a separate disorder.  While making that 
assumption, the Board also notes that the veteran in January 
1994 denied frequent or severe headaches.  In his statement 
dated in November 1996, he reported that his headaches were 
primarily caused by his sinus condition.  In sum, he had not 
provided any medical evidence of a headache disorder separate 
and apart from his sinus disorder.  Thus, he has not 
satisfied even the first element of a well-grounded claim for 
such a disorder. 


Right Eye

The veteran was advised of the conflicts in the record as to 
whether an right or left eye injury was shown to be present 
in service, and he was asked to clarify the issue.  His 
response was not clear.  His service medical records do show 
right eye complaints after getting soap in his eye, but no 
traumatic injury in service is documented.  Eye examinations 
showed nothing more than refractive error, which is not a 
disease or disability for VA compensation benefit purposes.  
38 C.F.R. § 4.9 (1998).  As pointed out to the veteran on 
more than one occasion, the glass injury was to his left eye, 
and he acknowledged this in a statement in August 1997.  He 
also stated in January 1999 that disability due to right eye 
injury was an issue, without submitting any supporting 
evidence.  Post-service, there is no medical evidence of 
right eye disability, and this claim is not well-grounded.


Left Hand

Available service medical records do not show left-hand 
injury.  In 1981 warts were removed from the left hand, with 
no reported residual impairment.  In November 1996 the 
veteran stated that the injury to his left hand was in 1988, 
and was not service related.  He appears to imply that his 
left-hand problem was related to arthritis.  Once again, 
while the veteran's good faith is not in question, and he is 
qualified to report symptoms, he is not qualified to provide 
a medical diagnosis of arthritis.  See Espiritu.  In October 
1992 the veteran had left wrist complaints, with no objective 
finding.  Physical examination in January 1994 reported no 
left hand disability, and an August 1995 examination showed 
no left hand disability.  The August 1995 reference to finger 
fracture deformity apparently was related to finger fractures 
the veteran sustained on his right hand prior to service.  
When the veteran was struck by lightening in July 1996, the 
only left-hand problem was temporary numbness, apparently 
associated with the lightening strike.  Absent a current 
medical finding of left-hand disability, the veteran has not 
satisfied even the first element of a well-grounded claim.

In passing the Board points out the 1/2 inch scar on the left 
wrist on separation examination in February 1973, and 3/8th-
inch scar reported on the left wrist on discharge examination 
in September 1983.  These are clearly problems with the 
wrist, not the hand.  The veteran was asked to clarify this 
claim, which provided him with an opportunity to indicate 
whether he was actually referring to a wrist disability.  He 
has not so indicated and the Board can only construe the 
current claim as one for left hand not wrist disability.  


Low Back Disability

There are no complaints or findings of low back disability 
during the veteran's first period of service, and in fact he 
denied recurrent back pain in his medical history.  Medical 
records from his second period of service are also absent any 
complaints or findings of low back disability.  

An evaluation in October 1992 noted complaints of some mild 
lower back complaints in the last 4 to 5 years.  Physical 
examination showed no abnormality of the low back.  The 
veteran, on physical examination in January 1994, denied 
having recurrent back pain.  An August 1995 examination 
showed no lower back pain on palpation.  A private clinic 
record in July 1996 noted some back pain with no objective 
description.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) 
("there must be evidence both of a service-connected disease 
or injury and a present disability which is attributable to 
such disease or injury").  Here, there is no post-service 
diagnosis of chronic low back disability.  Accordingly, the 
claim for service connection for low back disability is not 
well-grounded.  


ORDER

As the veteran has not provided new and material evidence to 
reopen his claim as to entitlement to service connection for 
a right ear hearing loss, the appeal as to this issue is 
denied.

Entitlement to service connection for nerve damage to the 
ear, residuals of a fracture of the facial bones, residuals 
of a right cheek bone injury, headaches, right eye 
disability, left hand disability, and low back disability is 
denied.


REMAND

In 1991, the veteran underwent surgery for his sinus 
disorder, apparently with good results.  In July 1992, he was 
treated for sinus congestion with medication, and he 
reportedly had no severe headache.  In hearing testimony in 
January 1993, he reported 3 to 5 sinus attacks a year, really 
bad headaches, and continuing sinus infections, requiring 
antibiotics, any where from 5 to 15 days.  On physical 
examination in January 1994, he denied frequent or severe 
headaches.  Records of private care show that in January 1994 
he was treated for sinusitis, with medication for infection 
and he was to be off work for 2 days.  The X-ray study at the 
time showed acute bilateral maxillary sinusitis.  In February 
1994, he was antibiotics for sinus infection.  A clinic 
record in August 1996 noted that the veteran had allergic 
sinusitis as well as COPD.  It is manifest that the veteran 
does periodically require treatment and medication for his 
sinusitis, but the frequency of occurrence is unclear from 
the current record.

The remand in August 1996 requested VA examination of the 
veteran to determine the nature and severity of his service-
connected sinusitis, to include all necessary special studies 
and tests.  When examined by the VA in April 1998, the 
veteran had no sinus complaints; however, the examination 
appeared to be directed toward his ears and hearing loss, 
rather than an evaluation of chronic sinusitis.  The 
diagnosis at the time did not include sinusitis, and no X-ray 
studies of the sinuses were apparently taken.  The Board does 
not believe the remand for examination for sinusitis was 
fulfilled.  The Court has found that the Board would be in 
error to consider a case in which the RO had not completed 
the development requested in a Board remand, and that where 
the remand orders of the Board are not complied with, the 
Board itself errs if it fails to ensure compliance.  Further, 
the Federal Circuit had further found that the RO acts as an 
arm of the Board in that regard. Stegall v. West,  11 Vet. 
App. 268 (1998); Hamilton v. Brown, 39 F.3rd 1574 (1994).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Documentation of 
the frequency and severity of sinusitis 
attacks would be helpful.  The RO, with 
the help of the veteran, should secure 
all records of treatment for sinusitis 
for the veteran, private, VA or military, 
from August 1996 to the present.  

2.  Following the above, the veteran is 
to be examined by an appropriate VA 
specialist to determine the nature, 
extent, and severity of his service-
connected sinusitis.  All necessary 
special studies and tests are to be 
accomplished, to include but not limited 
to X-ray studies.  

Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if it is 
not, the RO should implement corrective 
procedures.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

